DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 8/24/2020.  These drawings are accepted in light of the cancellation of Claims 5, 7, 10, and 11.

Allowable Subject Matter
Claims 1, 2, 6, 8, 9, 12, 15-17, and 19-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art made of record fails to teach, inter alia, another (interior) canopy, a jockey box accessing the space between chassis members, sleeves receiving the frame supports, or electrical wiring running through the frame support.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480.  The examiner can normally be reached on M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636